Citation Nr: 1626576	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbosacral strain.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a lumbosacral strain.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a sinus disorder, to include allergies, to include as secondary to the service-connected exercise-induced asthma.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to a disability rating in excess of 20 percent for traumatic spondylosis of the mid cervical spine. 

10.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.M.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Veterans Law Judge (VLJ) of the Board at an October 2013 hearing conducted at his local RO.  Unfortunately, due to technical difficulties, a transcript of that hearing is not available.  Hence, in February 2014, the Veteran was informed of this fact and that he could request to appear for another hearing to be conducted by a VLJ who would decide the claims.  The Veteran requested another hearing.  In February 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for another Board hearing.  In June 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned VLJ.  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2012 Statement of the Case (SOC), additional pertinent evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in June 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1)  entitlement to service connection for a lumbosacral strain; (2) entitlement to service connection for a right shoulder disorder; (3) entitlement to service connection for a left shoulder disorder; (4) entitlement to service connection for headaches; (5) entitlement to a disability rating in excess of 20 percent for traumatic spondylosis of the mid cervical spine; (6) entitlement to a compensable disability rating for bilateral hearing loss; (7) entitlement to service connection for a sinus disorder, to include allergies; and, (8) entitlement to service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2002 Board decision reopened the previously denied claim seeking entitlement to service connection for a low back disability and denied the claim on the merits.  

2.  The evidence pertaining to the Veteran's lumbosacral strain submitted subsequent to the July 2002 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260, and the Veteran has not described any unusual or exceptional features associated with his disability or described how his disability impacts him in an unusual or exceptional manner.


CONCLUSIONS OF LAW

1.  The July 2002 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. New and material evidence has been received to reopen the issue of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a rating in excess of 10 percent for the Veteran's tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Regarding the new and material evidence claim, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

Regarding the tinnitus claim, the Veteran was provided notice of the elements required to establish entitlement to an increased rating for tinnitus in June 2010.  The record also reflects that the Veteran has been provided appropriate assistance in developing his claim. Service treatment records (STRs) and available post-service medical evidence has been obtained.  The Veteran was afforded an adequate VA examination in July 2010.  The record does not reflect any prejudice under Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that VA's duty to notify and assist has been met.

II.  New and Material Evidence Claim

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a lumbosacral strain.  Although the RO determined in the July 2010 rating decision that new and material evidence had not been submitted to reopen the claim, the RO's decision concerning this is not binding on the Board.  The Board, too, must first decide whether new and material evidence has been received to reopen the claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) evidence of a current disorder; (2) evidence in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

In an August 1995 rating decision, the RO denied service connection for a lumbosacral strain.  The Veteran was advised of his appellate rights in a letter dated that same month.  His claim was denied because the RO determined that the treatment received by the Veteran while on active duty was an isolated
incident that resolved leaving no residual disability since no disability was shown on discharge exam.  Thereafter, in a March 1996 statement, the Veteran indicated that he believed his "service connected back condition ha[d] worsened."  He requested that his outpatient treatment records from the Temple VA be obtained for consideration of "granting an increase in [his] disability."  He reported that he was now wearing a back brace.  VA treatment records from the Temple VAMC dated from December 1994 to April 1996 were obtained.  In an April 1996 rating decision, the RO adjudicated the issue of entitlement to an increased rating for the Veteran's service connected neck disability which included consideration of the VA treatment records showing treatment for pain in the neck and low back and x-ray reports for "non-service-connected conditions involving the lumbar spine and for the right hip."  The RO continued the neck evaluation.  The Veteran was provided notice of the decision and his appellate rights in April 1996.  The Board finds that the April 1996 rating decision is responsive to the March 1996 statement.  Beraud v. McDonald, 766 F.3d 1402 (2014).  The propriety of the April 1996 rating decision is not before the Board.  Thereafter, in a May 1996 statement, the Veteran requested a "re-evaluat[ion] [of his] service connected back condition."  He submitted service treatment records relating to back complaints and requested that recent treatment records from VAMC Temple be obtained.  VA treatment records from the Temple VAMC dated from December 1994 to May 1996 were obtained.  In an August 1996 rating decision the RO recognized that treatment records showed that the Veteran was seen for his back and continued the neck evaluation the basis of which included consideration of the VA treatment records.  (Although the Evidence portion of the decision only noted a certain date range of treatment records this was clearly in error as the Reasons and Bases portion included a discussion of records outside the date range.)  The Veteran was provided notice of the decision and his appellate rights in August 1996.  The Board finds that the August 1996 rating decision is responsive to the May 1996 statement.  Beraud v. McDonald, 766 F.3d 1402 (2014).  The propriety of the August 1996 rating decision is not before the Board.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Thereafter, in an April 1997 statement, the Veteran asked for an increase in his disability.  He filed a claim to reopen in May 1997.  In an October 1997 rating decision, the RO denied the Veteran's request to reopen his previously denied claim of entitlement to service connection for a lumbosacral strain.  The Veteran was advised of his appellate rights in a letter dated the same month.  He was informed that he had not submitted new and material evidence to reopen the claim.  The Veteran filed a notice of disagreement in November 1997, and a statement of the case was issued in January 1998.  The Veteran perfected an appeal of the decision in January 1998.  In a July 2002 decision, the Board reopened the claim but denied the claim on the merits.  The Board found that the evidence failed to show a nexus between the Veteran's current low back disability and the in-service complaints of back pain.  The Veteran did not appeal this decision.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The July 2002 Board decision represents the last disallowance of the claim.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for a lumbosacral strain.  The following pieces of evidence have been added to the record since the July 2002 Board denial:  Social Security Administration (SSA) disability benefits records, private medical records, VA treatment records, a VA examination, a Board hearing transcript, and lay statements.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

The VA examination, SSA records, private treatment records, and VA treatment records are also material to the claim.  The claim was previously denied because no nexus was shown between the current low back disability and the in-service back complaints.  Since the July 2002 Board decision, the VA examination, SSA records, private treatment records, and VA treatment records document that the Veteran has received treatment since service and is currently receiving treatment for his lumbar spine.  The Veteran underwent a VA examination but no medical opinion was provided.  As such, the evidence received since the July 2002 Board decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) because if the Board were to reopen the claim, VA's duty to provide the Veteran a medical opinion would be triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the claim is reopened.  

III.  Tinnitus Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the rating decision that granted him service connection for his tinnitus.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is presently assigned a 10 percent rating for his tinnitus under Diagnostic Code 6260.  Diagnostic Code 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under Diagnostic Code 6260.  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

Because the Veteran is receiving the maximum schedular evaluation the Board has carefully considered whether referral for extraschedular consideration is warranted. At the July 2010 VA examination, the Veteran described moderate constant tinnitus bilaterally.  He reports overall functional impairments of difficulty hearing over the telephone, TV and normal conversations.  At the Board hearing, when asked about his tinnitus, he discussed his hearing loss and hearing difficulties.  He needs people to face him so that he can read their lips.  The Veteran has not described any unusual or exceptional features associated with his disability or described how his disability impacts him in an unusual or exceptional manner.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a lumbosacral strain is reopened; the appeal is granted to this extent only. 

The claim of entitlement to a disability rating in excess of 10 percent for tinnitus is denied.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary for further development before the claims can be decided on the merits.

Initially, at his June 2015 Board hearing, the Veteran testified that he was treated at the VA Medical Center (VAMC) Fayetteville, Arkansas, and the VAMC in Little Rock, Arkansas, in 1995 for his lumbar spine.  These treatment records are not currently in the claims file, and attempts to obtain these treatment records have not been made.  Additionally, the most recent treatment records in the claims file from the VAMC in Lawton/Fort Sill, Oklahoma, are dated from August 2015.  As the issues are being remanded for other reasons, all pertinent VA treatment records dated since August 2015 should be obtained and added to the claims file upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Service Connection Claims

Regarding the shoulders and headaches claims, the Veteran testified at his June 2015 Board hearing that these disorders are caused by or aggravated by his service-connected traumatic spondylosis of the mid cervical spine.  In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for the claim.  38 C.F.R. § 3.310 (2015).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
Regarding the lumbar spine claim, the Veteran testified at his June 2015 Board hearing that he injured his lumbar spine in 1995 at his employment and was treated by a private medical provider in Mountain Home, Arkansas.  These treatment records are not currently in the claims file, and attempts to obtain the pertinent treatment records have not been made.  Upon remand, these pertinent private treatment records must be obtained.  See 38 U.S.C.A. § 5103(a)(1), (b)(1), (c)(1).

In regards to all of the service connection claims on appeal, a remand is also required to afford the Veteran VA examinations and medical opinions.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran was diagnosed with lumbar spondylosis with degenerative disc disease at a VA QTC examination in December 2009.  The Veteran was diagnosed with hypertension by the VAMC in August 2011.  A VA QTC examination dated in November 2011 diagnosed the Veteran with a right shoulder sprain.  A VAMC treatment record in July 2015 diagnosed the Veteran with osteoarthritis of the left shoulder and left rotator cuff tear.  At his June 2015 Board hearing, the Veteran testified to currently experiencing headaches, allergies, and sinus problems.  The Veteran's service treatment records (STRs) document low back pain in November 1982, a low back injury after falling down stairs in May 1984, and a low back injury after falling off a vehicle in December 1984.  The STRs also document left shoulder pain in March 1982 and multiple diagnoses of right shoulder tendonitis in November 1982.  Headaches are documented in the STRs in November 1981 and August 1983.  At his Board hearing, the Veteran testified that he was diagnosed with hypertension in service and that his breathing problems started in service due to the cedar trees.  The Veteran also asserts that his current sinus disorder/allergies are due to or aggravated by his service-connected asthma, and that his right shoulder disorder, left shoulder disorder, and headaches are due to or aggravated by his service-connected cervical spine disability.  38 C.F.R. § 3.310.  To date, the Veteran has not been afforded a VA examination and medical opinion addressing the nature and etiology of these claims currently on appeal.  Upon remand, VA examinations and medical opinions must be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Increased Rating Claims

The Veteran's last VA examinations to assess the current severity of his service-connected bilateral hearing loss and traumatic spondylosis of the mid cervical spine were in July 2010 and April 2010, respectively.  These examinations are now over five years old.  Additionally, since those examinations, the Veteran testified at his June 2015 Board hearing that both of the disabilities had worsened since those VA examinations.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of these disabilities.  Additional VA examinations are therefore necessary to determine the current severity of the service-connected bilateral hearing loss and traumatic spondylosis of the mid cervical spine.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter which includes an explanation as to what information or evidence is needed to substantiate the claim of entitlement to service connection for a right shoulder disorder, left shoulder disorder, and headaches, on a secondary service connection basis.

2.  Obtain all pertinent VA outpatient treatment records from the Lawton/Fort Sill, Oklahoma, VAMC since August 2015 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Fayetteville, Arkansas, and the VAMC in Little Rock, Arkansas, dated in 1995 for the treatment of the Veteran's lumbar spine.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Contact the Veteran and obtain his authorization on a VA 21-4142 Form for his 1995 private treatment in Mountain, Home, Arkansas for his on-the-job injury to his lumbar spine.  See June 2015 Board hearing.  After obtaining the necessary authorization, obtain all pertinent private treatment records from this medical provider.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed lumbar spine disorder.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has a lumbar spine disorder that was the result of his service.  In this opinion, the VA medical provider should address the lay statements from the Veteran, E.M. (at the Board hearing), and the Veteran's counselor (in an October 2013 statement) regarding the Veteran's back pain in service and his back pain since service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5.  After obtaining the above records, schedule the Veteran for a VA joints examination to determine the nature and etiology of his claimed right shoulder disorder and currently diagnosed osteoarthritis and rotator cuff tear of the left shoulder.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has a right shoulder disorder and current osteoarthritis and rotator cuff tear of the left shoulder that were the result of (a) his service, (b) caused by the Veteran's service-connected traumatic spondylosis of the mid cervical spine, and/or (c) aggravated beyond the natural progression of the disease by the service-connected traumatic spondylosis of the mid cervical spine.  In this opinion, the VA medical provider should address the lay statements from the Veteran and E.M. (at the Board hearing) regarding the Veteran's shoulder pain in service and his shoulder pain since service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headaches.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has headaches that were the result of (a) his service, (b) caused by the Veteran's service-connected traumatic spondylosis of the mid cervical spine, and/or (c) aggravated beyond the natural progression of the disease by the service-connected traumatic spondylosis of the mid cervical spine.  In this opinion, the VA medical provider should address the lay statements from the Veteran and E.M. (at the Board hearing) regarding the Veteran's headaches in service and his headaches since service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

7.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinus disorder/allergies.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has sinus disorder/allergies that were the result of (a) his service, (b) caused by the Veteran's service-connected exercise-induced asthma, and/or (c) aggravated beyond the natural progression of the disease by the service-connected exercise-induced asthma.  In this opinion, the VA medical provider should address the lay statements from the Veteran and E.M. (at the Board hearing) regarding the Veteran's breathing problems in service (due to cedar trees) and his breathing problems since service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

8.  After obtaining the above records, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed hypertension.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran's current hypertension was the result of his service.  In this opinion, the VA medical provider should address the lay statements from the Veteran and E.M. (at the Board hearing) regarding the Veteran's assertion that he was diagnosed with hypertension in service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

9.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected traumatic spondylosis of the mid cervical spine.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected traumatic spondylosis of the mid cervical spine should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

10.  After obtaining the above records, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

11.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


